Citation Nr: 1638772	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-10 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral pain syndrome, left knee.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel








INTRODUCTION

The Veteran served on active duty from June 2001 to January 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to an increased rating for left knee patellofemoral syndrome is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  The Veteran underwent right knee surgery in 1992, prior to his entrance into active duty.

2.  His right knee was found to be normal on entrance examination into active duty in June 2000.

3.  Chronic right knee disability was present in service.

4.  The evidence does not clearly and unmistakably establish that the Veteran's current right knee disability underwent no permanent increase in severity as a result of service.



CONCLUSION OF LAW

Right knee disability was incurred in active service.  38 U.S.C.A. § 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for a right knee disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both: a) the disease or injury existed prior to service, and b) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for a right knee disability because it was aggravated while he was serving on active duty.

The report of the Veteran's September 2000 pre-induction examination shows no evidence of any right knee abnormality on examination.  Based on the foregoing, the Board finds the presumption of soundness applies in this case, as the Veteran's right knee was noted to be in sound condition on entrance into active duty, with no residual disability shown.  

The Veteran's subsequent service treatment records (STRs) show he was treated for symptoms of knee pain on several occasions in service.  More specifically, the evidence indicates the Veteran was treated for right knee pain from March through June 2003.  His STRs show he was diagnosed with right knee patellofemoral syndrome during that timeframe.  In an administrative separation memorandum dated in July 2003, the Veteran was noted to have such severe bilateral knee pain that he could no longer serve adequately in the military.  

In August 2012 the Veteran underwent a VA examination at the Salisbury VAMC.  At that time, the examiner noted a right knee injury, status post surgery in 1992.  The examiner chronicled the Veteran's history of a wrestling injury, which required surgery to remove scar tissue under his kneecap.  The examiner then found the Veteran's right knee disability clearly and unmistakably existed prior to service.  Assuming for the purposes of this decision that the pre-service medical evidence clearly and unmistakably does establish the Veteran's right knee disorder existed prior to service, the presumption of soundness cannot be rebutted without evidence that also clearly and unmistakably establishes that the right knee disability was not aggravated by active duty.  In the course of the August 2012 VA examination, the examiner found the Veteran's right knee disability clearly and unmistakably was not aggravated in service.  However, in support of this conclusion, the examiner erroneously stated the Veteran's STRs demonstrated "no right knee complaints."  

The Veteran underwent a second VA examination in April 2016, wherein he was again diagnosed with patellofemoral pain syndrome of the right knee, which is the same condition he was diagnosed with on active duty.  The examiner also determined the Veteran's current right knee condition was less likely than not incurred in service, because the Veteran "did not complain of any residuals or aggravation during active duty."  The Board notes that the examiner's opinion does not address the correct legal standard.  Specifically, the examiner was asked whether the evidence clearly and unmistakably shows the Veteran's disability was "not" aggravated by military service.  However, the examiner merely found the disability was less likely than not to have been incurred or aggravated in service.  More importantly, both the August 2012 and April 2016 VA examiners misreported critical facts, in that they both found the Veteran was not treated for a right knee disability in service.  Therefore, the Board has assigned these opinions very low probative value insofar as they found the Veteran's disability was not aggravated during active service.  

In this case, the evidence indicates the Veteran experienced a right knee disability prior to service, but had fully recovered by the time he enrolled into active duty.  The evidence also shows a current diagnosis of right knee patellofemoral pain syndrome, which is the precise condition the Veteran was treated for in service.  As such, the central issue is whether the Veteran's current disability was incurred during his period of active duty.  This issue requires an analysis of the presumption of soundness, and more specifically, whether the presumption has been rebutted in this case.  As noted above, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination.  In order to rebut this presumption, VA must establish by clear and unmistakable evidence: a) the disease or injury existed prior to service, and b) that the disease or injury was not aggravated by service.  

In the August 2012 medical opinion, the examiner found the Veteran's right knee disability clearly and unmistakably was not aggravated by military service; however, as noted above, the examiner did not adequately support this opinion and falsely found the Veteran was not treated for a right knee disability in service.  Based on the evidence showing the Veteran was noted to be in sound condition on entrance into active duty, was thereafter treated for right knee pain, was diagnosed with patellofemoral syndrome in service, and was found to have such pain in his knees that he was unfit for continued active duty service, the Board must conclude that the evidence does not clearly and unmistakably establish that the right knee disability was not aggravated by service.  Accordingly, the presumption of soundness has not been rebutted, and service connection is warranted for the Veteran's right knee disability.


ORDER

Service connection for right knee disability, currently diagnosed as right knee patellofemoral syndrome, is granted.





REMAND

In a recent decision, Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the U. S. Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  In addition, if applicable the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  While both the Veteran's left and right knees are disabled, and as such, range of motion measurements for the opposite undamaged joint are not possible in this case, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  Neither the August 2012, nor the April 2016 examiner in this case conducted Correia compliant testing.  A remand is, therefore, required in order to afford the Veteran an adequate examination.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected left knee disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary, he or she should clearly explain why that is so.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


